DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5, 8, 9, and 11-13) and species A8) (SEQ ID NO: 29 and generic variants thereof) in the reply filed on 17 August 2021 is acknowledged.  The traversal is on the ground(s) that the cited reference, WO 2015/195531 A2, does not disclose a recited feature of the claimed invention, i.e., fusion proteins comprising the extracelluar domain of PD-1 and Fc.  This is not found persuasive in view of the newly cited art below.  Since the first claimed invention does not make a contribution over the prior art, it does not have a special technical feature as defined by the PCT rules.  Accordingly, it does not share a special technical feature with the other claimed inventions.
Applicant is advised that, upon further consideration, the requirement to elect a species is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14, 16-18, 21, 22, and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 August 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The separately submitted information disclosure statements of 13 April 2020 and 01 July 2021 are in compliance with the provisions of 37 CFR 1.97 and thus have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites a fusion protein comprising an extracellular domain of PD-1, or a fragment thereof, and an oligomerization domain, wherein the oligomerization domain is selected from the group consisting of a murine IgG1 Fc domain, a murine IgG2A Fc domain, a GCN4 timer domain, a clathrin trimer domain, and a p53 tetramer domain, or a fragment thereof.  It is not clear to what the second recitation of a fragment thereof (shown in bold type above) is referring: the p53 tetramer domain alone, any of the recited oligomerization domains, or the fusion protein as a whole.  The metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement:
Claims 1, 3-5, 8, 9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A fusion protein comprising:
A) the extracellular domain of a mammalian PD-1 protein, wherein the extracellular domain binds a mammalian PD-L1 protein; and 
B) an oligomerization domain selected from the group consisting of a murine IgG1 Fc domain, a murine IgG2A Fc domain, a GCN4 trimer domain, a clathrin trimer domain, and a p53 tetramer domain;
wherein the extracellular domain is fused to the oligomerization domain directly or via one or more peptide linkers, 
does not reasonably provide enablement for the claimed invention wherein:
1) the extracellular domain can be a fragment or a variant of a mammalian PD-1 extracellular domain, 
2) the extracellular domain does not bind a mammalian PD-L1, or 
3) wherein the oligomerization domain can be a fragment of a murine IgG1 Fc domain, a murine IgG2A Fc domain, a GCN4 trimer domain, a clathrin trimer domain, and a p53 tetramer domain.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the claimed invention is very broadly directed to fusion proteins comprising an extracellular domain of PD-1 protein or a fragment thereof and an oligomerization domain selected from the group consisting of a murine IgG1 Fc domain, a murine IgG2A Fc domain, a GCN4 trimer domain, a clathrin trimer domain, a p53 tetramer domain, or a fragment of one or more of the domains.  The fusion protein and its parts are not required to have any biological activity.  The fragments are not limited in length and therefore are broadly and reasonably interpreted as reading on as little as two amino acids of any of the recited parts.  Dependent claims 3-5 recite linkers but do not provide further limitations regarding the PD-1 or oligomerization domain parts.  Dependent claims 8, 9, and 11 refer to specific amino acid sequences that are preferred embodiments of the claimed fusion proteins but only require 70% homology thereto.  It is noted that homology is not the same as identity, and thus more than 30% of the amino acids of the referenced preferred sequences can be modified.  Again, the claims do not require the fusion proteins or the parts to have any biological activity.  Claims 12 and 13 require the PD-1 of claim 1 to be recombinant and human, respectively.  However, since claim 1 recites fragments, and none of the claims recite biological activity, the claims read on proteins having as few as two amino acids from the preferred recited reference sequences.  
Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The amount of guidance and working examples in the specification are more limited.  The specification discloses fusion proteins comprising the extracellular domain of murine or human PD-1 protein, wherein the extracellular domain binds a mammalian PD-L1 protein; and an oligomerization domain selected from the group consisting of a murine IgG1 Fc domain, a murine IgG2A Fc domain, a GCN4 trimer domain, a clathrin trimer domain, and a p53 tetramer domain; wherein the extracellular domain is fused to the oligomerization domain directly or via one or more peptide linkers.  The fusion protein as a whole is disclosed as being useful in immunoassays to monitor the circulating levels of biotherapeutic antibodies in patients having been administered said biotherapeutic antibodies.  However, the specification does not provide detailed guidance or working examples regarding which fragments or variants would still be 
It is respectfully submitted that the claims encompass an unreasonable number of inactive variants in view of the claim limitations.  However, since the specification does not suggest how to use inactive proteins, whether or not each protein has a useful activity is a critical element.
The state of the art indicates that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Fenton et al. (2020, Medicinal Chemistry Research 29:1133-1146) state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).

Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).    
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the 
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533). This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2). The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1).
Due to the large quantity of experimentation necessary to generate the infinite number of derivatives recited in the claims and possibly screen same for activity or determine how to use an inactive form, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity or how to use inactive forms, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue 

Written Description:
Claims 1, 3-5, 8, 9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above, the claims are directed to fusion proteins comprising an extracellular domain of PD-1 protein or a fragment thereof and an oligomerization domain selected from the group consisting of a murine IgG1 Fc domain, a murine IgG2A Fc domain, a GCN4 trimer domain, a clathrin trimer domain, a p53 tetramer domain, or a fragment of one or more of the domains.  The fusion protein and its parts are not required to have any biological activity.  The fragments are not limited in length and therefore are broadly and reasonably interpreted as reading on as little as two amino acids of any of the recited parts.  Dependent claims 3-5 recite linkers but do not provide further limitations regarding the PD-1 or oligomerization domain parts.  Dependent claims 8, 9, and 11 refer to specific amino acid sequences that are preferred embodiments of the claimed fusion proteins but only require 70% homology thereto.  It is noted that homology is not the same as identity, and thus more than 30% of the 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity.  There is not even identification of any particular portion of the structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Applicants are directed to the recently-published guidelines on interpretation of the written description requirement, available on the internet at: http://www.uspto.gov/web/menu/written.pdf .  See in particular Examples 9, 10 and 11, drawn to protein variants including those with recited functions and percent identity.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	With the exception of the fusion proteins of SEQ ID NOs: 14-20 and 29, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only fusion proteins comprising the amino acid sequence set forth in SEQ ID NOs: 14-20 and 29, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carreno et al. (US 7,029,674 B2; issued 18 April 2006).
Carreno et al. teach a fusion protein comprising an extracellular domain of recombinant human PD-1 fused to murine IgG2A Fc.  See col. 78, li. 8-12.  
Since Carreno et al. teach the extracellular domain of human PD-1, which inherently has an amino acid sequence that shares at least 70% homology with the amino acid sequence consisting of amino acids 35-145 of instant SEQ ID NO: 1, or the amino acid sequence of SEQ ID NO: 12.

1, 8, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/014688 A2 (published 28 January 2016; effectively filed 22 July 2014).
‘688 teaches a fusion protein comprising an extracellular domain of recombinant human PD-1 fused to murine IgG1 Fc.  See p. 4, paragraph bridging col. 1-2
‘688 refers to a sequence listing at [0003].  This can be viewed in related patent document US 10,428,146.  SEQ ID NO: 4 of ‘688 is more than 70% homologous to instant SEQ ID NO: 14.  See alignment in Appendix.  SEQ ID NO: 4 of ‘688 comprises instant SEQ ID NO: 12 and amino acid residues 35-145 of instant SEQ ID NO: 1.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (2015, Arthritis Research & Therapy 17:340 [DOI 10.1186/s13075-015-0859-z, pp. 1-13]).
Liu et al. teach a fusion protein comprising an extracellular domain of murine PD-1 fused to murine IgG2A Fc.  See col. 78, li. 8-12.  Liu et al. teach that their PD-1-Fc construct enhances proinflammatory cytokine expression, generation of Th1 cells and Th17 cells, and joint pathology in a collagen-induced arthritis mouse model.  See abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 3-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Carreno et al. (US 7,029,674 B2; issued 18 April 2006), WO 2016/014688 A2 (published 28 January 2016; effectively filed 22 July 2014), or Liu et al. (2015, Arthritis Research & Therapy 17:340 [DOI 10.1186/s13075-015-0859-z, pp. 1-13]); each in view of Seehra et al. (US 2019/0345225 A1; effectively filed 10 November 2016).
As discussed above, each of Carreno et al., ‘688, and Liu et al. teach a fusion protein comprising an extracellular domain of murine PD-1 fused to an Fc domain.
None of the references explicitly state that a linker was inserted between the PD-1 domain and the Fc domain.
However, the use of flexible linkers to join extracellular domains of membrane –bound proteins to Fc domains was commonly known in the prior art.  For example, Seehra et al. use a flexible linker such as GGGS (identical to instant SEQ ID NO: 4) to fuse the extracellular domain of ActRIIa to Fc, and explains that such is desirable in view of the flexibility of the linker.  See [0145].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the PD-1-Fc constructs of any one of Carreno et al., ‘688, or Liu et al. by inserting a GGGS linker between the PD-1 and Fc domains in view of Seehra et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teachings of Seehra et al., who explain that the use of such linkers allows for flexibility of the fusion protein without loss of function.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
24 January 2022

APPENDIX

RESULT 4
BCL37295
ID   BCL37295 standard; protein; 377 AA.
XX
AC   BCL37295;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human derived protein, SEQ ID 4.
XX
KW   antibody therapy; antimicrobial-gen.; cancer; cell growth; cytostatic;
KW   immune stimulation; infectious disease; t-lymphocyte; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2016014688-A2.
XX
CC PD   28-JAN-2016.
XX
CC PF   22-JUL-2015; 2015WO-US041575.
XX
PR   22-JUL-2014; 2014WO-CN082721.
XX
CC PA   (QIUJ/) QIU J.
CC PA   (SUNZ/) SUN Z.
CC PA   (ZHAJ/) ZHA J.
XX
CC PI   Qiu J,  Sun Z,  Zha J;
XX
DR   WPI; 2016-077489/16.
DR   N-PSDB; BCL37294.
XX
CC PT   New isolated antibody or fragment that binds to programmed cell death 1 
CC PT   (PD-1) useful for producing a composition, and for treating a cancer, 
CC PT   e.g. lymphoma, and an infectious disease, e.g. candidiasis.
XX
CC PS   Disclosure; SEQ ID NO 4; 88pp; English.
XX
CC   The present invention relates to a novel isolated antibody or fragment 
CC   that binds to programmed cell death 1 (PD-1) for producing a composition 
CC   for treating a cancer, e.g. lymphoma, and an infectious disease, e.g. 
CC   candidiasis. Also described are: (1) an isolated polynucleotide encoding 
CC   the antibody or fragment; (2) an expression vector comprising the 
CC   isolated polynucleotide; (3) a host cell comprising the expression vector
CC   ;(4) an isolated hybridoma cell line selected from 10D1, 4C10, 7D3, 13F1,
CC   15H5, 14A6, 22A5, 6E1, 5A8, 7A4 and 7A4D; (5) a composition comprising 
CC   the antibody or fragment and a carrier; (6) a method for increasing T 
CC   cell activation; (7) a method for reducing tumors or inhibiting the 
CC   growth of tumor cells in a subject; and (8) a method for treating a 
CC   cancer or an infectious disease in a subject in need. The cancer is 
CC   selected from lymphoma, leukemia, melanoma, glioma, breast cancer, lung 
CC   cancer, colon cancer, bone cancer, ovarian cancer, bladder cancer, kidney
CC   cancer, liver cancer, stomach cancer, rectal cancer, testicular cancer, 
CC   salivary cancer, thyroid cancer, thymic cancer, epithelial cancer, head 
CC   or neck cancer, gastric cancer, pancreatic cancer, or their combinations.
CC   The infectious disease is selected from candidiasis, candidemia, 
CC   aspergillosis, streptococcal pneumonia, streptococcal skin and 
CC   oropharyngeal conditions, gram negative sepsis, tuberculosis, 
CC   mononucleosis, influenza, respiratory illness caused by Respiratory 
CC   Syncytial Virus, malaria, schistosomiasis, and trypanosomiasis. The 
CC   isolated antibody or fragment that binds to PD-1 provides efficient 
CC   therapeutic blockade of the PD-1 pathway which helps in overcoming immune
CC   tolerance and in the treatment of cancer or infection as well as in 
CC   boosting immunity during vaccination (either prophylactic or 
CC   therapeutic). Note: The present sequence is shown in the sequence 
CC   listing, but is not further mentioned in the specification.
XX
SQ   Sequence 377 AA;

  Query Match             90.2%;  Score 1733.5;  DB 23;  Length 377;
  Best Local Similarity   91.5%;  
  Matches  333;  Conservative    2;  Mismatches    6;  Indels   23;  Gaps    3;

Qy         21 NPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQD 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         13 NPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQD 72

Qy         81 SRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRVTERRAE-- 138
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||  
Db         73 CRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRVTERRAEVP 132

Qy        139 ----------GGG-----GSGGGG------SVPEVSSVFIFPPKPKDVLTITLTPKVTCV 177
                         |      |:   |      :|||||||||||||||||||||||||||||
Db        133 TAHPSPSPRPAGQFQTLVGTRSRGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCV 192

Qy        178 VVDISKDDPEVQFSWFVDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCR 237
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        193 VVDISKDDPEVQFSWFVDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCR 252

Qy        238 VNSAAFPAPIEKTISKTKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQ 297
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        253 VNSAAFPAPIEKTISKTKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQ 312

Qy        298 WNGQPAENYKNTQPIMDTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLS 357
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        313 WNGQPAENYKNTQPIMDTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLS 372

Qy        358 HSPG 361
              ||||
Db        373 HSPG 376